Spoefobd, J.,
dissenting. I think the District Judge erred in refusing to charge the jury as requested by the defendant’s counsel, and in charging them as he did, on the third point.
That in an action for a private injury, damages may be given against a railroad company, with a view to punish the company or make an example, is a position to which I cannot assent.
But it seems to have been sanctioned by the District Judge, in what he charged, and what he refused to charge.
I It is true, the Judge cannot recapitulate the facts; this makes it the more necessary that he should lay clearly before the minds of the jury, those rules and principles of law which govern the class of cases in question. To tell a jury, in a case of this kind, that “ it is for them to assess damages for such an amount as they may deem the circumstances of the case may justify," is to give them either no guide or a fallacious one.
The discretion left to a jury in assessing damages is not arbitrary and unlimited, but is to be guided by sound legal principles applicable to the case before them; and it is the duty of the Judge to give them such directions as will draw their thoughts to the proper points of inquiry, and exclude irrelevant considerations.
L Had the Judge, in this case, instructed the jury, that if they found the plaintiff had been injured, as alleged in her petition, through the negligence and improper management of the agents of the defendants, then it was obligatory on the defendants to repair such injury; that, in assessing damages, they should consider the expenses, loss of time, loss of employment, and bodily suffering of the plaintiff, and having weighed the evidence upon these alleged grievances, should give such damages as, in their judgment, were commensurate with the injury; had such a charge been given, I would not deem it proper for this court to subject the verdict to a close mathematical analysis.
But as I think that an erroneous charge deprives the verdict of its weight, I am of opinion that the judgment should be revers.ed, and the cause remanded for a new trial.